THIRD DIVISION
                             MCFADDEN, C. J.,
                         DOYLE, P. J., and HODGES, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                    October 20, 2020



In the Court of Appeals of Georgia
 A20A0874. LANDELL v. THE STATE.                                              DO-031 C

      DOYLE, Presiding Judge.

      Following a jury trial, Herbert George Landell was convicted of second-degree

felony murder based on the death of his child due to his failure to provide adequate

nutrition. He appeals from the denial of his motion for new trial, contending that (1)

the evidence was insufficient to support the guilty verdict, and (2) the trial court erred

by denying his request to charge the jury on involuntary manslaughter via reckless

conduct.1 For the reasons that follow, we agree and reverse Landell’s conviction.




      1
         This appeal was originally filed in the Supreme Court, but that Court
transferred the case here because Landell was sentenced under OCGA § 16-5-1 (d),
which carries a maximum sentence of 30 years as opposed to the maximum sentence
of life imprisonment for ordinary felony murder. See, Ga. Const. of 1983, Art. VI,
Sec. VI, Par. III (8); Castro-Moran, __ Ga. App. at __ n.2.
Because the evidence was sufficient to support a guilty finding, the State may elect

to retry him.2

      Construed in favor of the verdict,3 the evidence shows that Landell was newly

married to Lauren Fristed when she became pregnant.4 Landell had strongly-held

religious beliefs that led him to avoid seeking medical care, instead believing in the

power of God to heal; Fristed shared his faith and accepted his distrust toward

medicine. At Landell’s urging, Fristed did not seek prenatal care — he told her, “we

can just pray and things will work out.” Fristed had seen doctors before she became

married, but in light of her religious beliefs, she felt it was her duty to respect

Landell’s preferences.

      Fristed carried the baby to full term, and when it became time for delivery, she

endured three days of labor at home before going to the emergency room. Ultimately,

due to prolonged labor pain and increasing health risk to the baby, Landell and

Fristed agreed to let doctors sedate Fristed and deliver a baby girl by cesarean section.



      2
          See State v. Byrd, 341 Ga. App. 421, 425 (2) (801 SE2d 99) (2017).
      3
          See Short v. State, 234 Ga. App. 633, 634 (1) (507 SE2d 514) (1998).
      4
      The couple met on a Christian dating website and became married a little over
two months after meeting online.

                                           2
The child was born healthy on January 8, 2015, weighing seven pounds and four

ounces.

      About a month later, Fristed began having trouble producing enough breast

milk to feed the baby. Fristed told Landell about the problem, and he replied, “we’ll

pray, and God will produce more milk to sustain.” After the breastfeeding problems

persisted, Landell advised Fristed, “for every three ounces that you produce, put an

ounce or two of water in the milk.” The couple noticed that the baby began losing

weight, but Landell said she was just getting taller, not skinnier. Weeks later, the baby

appeared ill and tired; Fristed and Landell talked about it, but Landell believed that

the baby was being attacked by a demon and prayed that God would heal the baby.

Throughout this time, the only sustenance they provided to the baby was the watered-

down breast milk; they did not attempt to obtain formula.

      A few more weeks passed, and Fristed grew gravely concerned one morning

in March 2015 when the baby would not eat. Landell took the baby from Fristed and

believed he could heal the baby through prayer, but a few hours later he reappeared

and said, “we need to go to the hospital.” They arrived at the emergency room, where

medical staff discovered that the emaciated baby was dead. She weighed one pound

two ounces less than her birth weight.

                                           3
      Based on these events, Landell and Fristed were charged with felony murder

(four counts), first-degree cruelty to children, second-degree cruelty to children (two

counts), and aggravated battery. Fristed entered a negotiated guilty plea to

involuntary manslaughter, reckless conduct, and cruelty to children in the first degree.

Landell went to trial, and a jury found him guilty of two counts of felony murder

predicated on two counts of second-degree cruelty to children (one count for

malnutrition and one count for failing to seek medical care). The trial court sentenced

Landell on one count of felony murder predicated on second-degree cruelty to

children (malnutrition) and merged the remaining counts. Following the denial of his

motion for new trial, Landell now appeals.

      1. Landell contends that the evidence was insufficient to support the guilty

verdict, arguing that the evidence failed to show that he committed any acts

manifesting criminal negligence causing cruel or excessive physical or mental pain.

We disagree.

      When an appellate court reviews the sufficiency of the evidence,

      the relevant question is whether, after viewing the evidence in the light
      most favorable to the prosecution, any rational trier of fact could have
      found the essential elements of the crime beyond a reasonable doubt.
      This familiar standard gives full play to the responsibility of the trier of

                                           4
      fact fairly to resolve conflicts in the testimony, to weigh the evidence,
      and to draw reasonable inferences from basic facts to ultimate facts.
      Once a defendant has been found guilty of the crime charged, the
      factfinder’s role as weigher of the evidence is preserved through a legal
      conclusion that upon judicial review all of the evidence is to be
      considered in the light most favorable to the prosecution.5


      Landell was sentenced for second-degree murder under OCGA § 16-5-1 (d),6

which provides: “A person commits the offense of murder in the second degree when,

in the commission of cruelty to children in the second degree, he or she causes the

death of another human being irrespective of malice.” Under OCGA § 16-5-70 (c),

a “person commits the offense of cruelty to children in the second degree when such

      5
        (Citation omitted; emphasis in original.) Jackson v. Virginia, 443 U. S. 307,
319 (III) (B) (99 SCt 2781, 61 LE2d 560) (1979).
      6
        Landell was found guilty of felony murder as indicted under OCGA § 16-5-1
(c) with the underlying felony being second-degree cruelty to children under OCGA
§ 16-5-70 (c) (causing a child cruel or excessive physical or mental pain through
criminal negligence). At the sentencing hearing, the State argued that the rule of
lenity would require the court to sentence him for second-degree murder under
OCGA § 16-5-1 (d), which carries a maximum sentence of 30 years as opposed to the
maximum sentence of life imprisonment for ordinary felony murder. See OCGA § 16-
5-1 (e). The court agreed and sentenced Landell to 30 years with 20 to serve in
confinement. See generally Jones v. State, 302 Ga. 488, 491 (1) (c) (807 SE2d 344)
(2017) (“Effective July 1, 2014, the legislature amended OCGA § 16-5-1 to create the
offense of murder in the second degree and to make the sentence for a death caused
by cruelty to children in the second degree no less than ten years and no more than
30 years in length.”).

                                         5
person with criminal negligence causes a child under the age of 18 cruel or excessive

physical or mental pain.” “Criminal negligence is an act or failure to act which

demonstrates a willful, wanton, or reckless disregard for the safety of others who

might reasonably be expected to be injured thereby.”7

      Here, the evidence shows that Landell failed to seek medical advice or care

throughout the life of the baby. Further, he shared feeding responsibilities with his

wife and failed to attempt to obtain formula or other adequate nourishment, instead

relying on his personal beliefs that the baby would otherwise be provided for, despite

growing evidence of the child’s malnourishment such as sagging skin and protruding

bones. There was testimony from hospital staff that the baby was extremely emaciated

but showed no other sign of injury; the chief medical examiner testified that at her

death she weighed half of the normal weight of a baby her age, and her death was the

result of inadequate nourishment and medical care. This evidence authorized the jury

to find that Landell unreasonably disregarded the risk to his child’s health, which

ultimately resulted in the child’s death after being born healthy.8 Despite Landell’s

testimony that he had no ill intent, the jury was entitled to weigh the evidence and

      7
          OCGA § 16-2-1 (b).
      8
          See Shah v. State, 300 Ga. 14, 18 (1) (c) (793 SE2d 81) (2016).

                                           6
resolve any inconsistencies in witnesses testimony.9 Accordingly, this enumeration

presents no basis for reversal.

      2. Landell also contends that the trial court erred by failing to give his written

request to charge the jury on involuntary manslaughter based on misdemeanor

reckless conduct as a lesser-included offense to felony murder based on cruelty to

children. We agree.

             [A] written request to charge a lesser[-]included offense must
      always be given if there is any evidence that the defendant is guilty of
      the lesser[-] included offense. The evidence that the defendant
      committed the lesser offense does not need to be persuasive, but it must
      exist. A trial court is justified in refusing to charge on the lesser offense
      where there is no evidence that the defendant committed a lesser
      offense.10


      9
        See Jones v. State, 302 Ga. 488, 491 (1) (b) (807 SE2d 344) (2017) (“A
rational jury was authorized to reject appellant’s defense that the victim’s injuries
were accidental and authorized to find that appellant . . . unreasonably failed to obtain
medical treatment for the victim after the injuries occurred, thereby proximately
causing her death.”); Vega v. State, 285 Ga. 32, 33 (1) (673 SE2d 223) (2009) (“It
was for the jury to determine the credibility of the witnesses and to resolve any
conflicts or inconsistencies in the evidence.”) (citation omitted). See also Virger v.
State, 305 Ga. 281, 289 (3) (824 SE2d 346) (2019) (“[A]llowing [the child] to suffer
rather than promptly seeking medical aid was a proximate cause of the child’s
death.”).
      10
       (Citations and punctuation omitted.) Soto v. State, 303 Ga. 517, 520 (2) (813
SE2d 343) (2018).

                                           7
      With respect to the requested charges,

      A person commits the offense of involuntary manslaughter in the
      commission of an unlawful act when he causes the death of another
      human being without any intention to do so by the commission of an
      unlawful act other than a felony. In this regard, a person may be found
      guilty of misdemeanor reckless conduct when he or she causes bodily
      harm to or endangers the bodily safety of another person by consciously
      disregarding a substantial and unjustifiable risk that his or her act or
      omission will cause harm or endanger the safety of the other person and
      the disregard constitutes a gross deviation from the standard of care
      which a reasonable person would exercise in the situation.11


      This Court recently addressed a similar case, Castro-Moran v. State,12

predicated on a failure to provide medical care, and we held that the trial court erred

by denying a request to charge on involuntary manslaughter predicated on reckless

conduct as a lesser-included offense in a felony murder charge.13 In Castro-Moran,

the defendant noticed signs of illness in her 17-month-old daughter.14 Although she



      11
         (Punctuation and citations omitted; emphasis supplied.) Castro-Moran v.
State, __Ga. App. __ (1) (a) (845 SE2d 708).
      12
           Id.
      13
           See id. at *7 (1) (a).
      14
           See id. at *1-*2.

                                          8
sought medical care, she ultimately refused treatment at an emergency room due to

financial concerns. Days later, the daughter died at home.15 The defendant was

charged with one count of felony murder and one count of first-degree cruelty to

children.16 The jury found her guilty of lesser-included offenses of second-degree

felony murder and second-degree cruelty to children, and she was sentenced on the

murder count with the cruelty count merging.17 On appeal, the defendant challenged

the trial court’s refusal to give her requested charge on involuntary manslaughter

based on reckless conduct as a lesser-included offense of felony murder. This Court

found that the charge was required in light of evidence that the defendant’s decision

to refuse care could reflect “consciously disregarding a substantial and unjustifiable

risk that her failure to seek medical treatment for [the child] would endanger her and

lead to her death.”18

      Here, the evidence requires a similar conclusion. Landell testified that he loved

his child and was merely following his religious faith by relying on prayer to resolve


      15
           See id. at *1-*3.
      16
           See id. at *3-*4.
      17
           See id. at *4.
      18
           Id. at *6 (1) (a).

                                          9
his baby’s feeding and health issues. When he told Fristed to add water to her breast

milk, he explained that he thought, “it’s just water, no harm can come from water[.]

. . . I wanted to make sure that . . . the baby was full and make sure she was drinking

good.” According to Landell, he had a sincere if ultimately misguided belief that his

child did not require medical intervention. This evidence warranted a charge on

involuntary manslaughter based on reckless conduct because, as in Castro-Moran,

a rational trier of fact could find that instead of criminal negligence, Landell

displayed a conscious disregard of an unjustifiable and substantial risk of harm due

to his failure to adequately feed his baby and seek medical care after she showed

signs of malnutrition.19

      Nevertheless, the State argues that such a conclusion ignores the legal analysis

in Drinkard v. Walker,20 which established the test for determining whether an

offense is included in another for purposes of merger at sentencing.21 Applying that

test, the State contends that each offense at issue here — cruelty to children and

reckless conduct — contains an element that the other does not, so the two offenses


      19
           See id.
      20
           281 Ga. 211 (636 SE2d 530) (2006).
      21
           See id. at 215-217.

                                          10
are not included in one another. We need not address that argument because the State

also concedes that the Supreme Court in Shah v. State22 addressed a similar felony

murder/cruelty to children conviction based on lack of feeding and care for a baby

and reiterated “that reckless conduct may be a lesser[-]included offense of cruelty to

children, if the harm to the child resulted from criminal negligence rather than

malicious or willful conduct.”23 In Shah, the Supreme Court held that a lesser-

included charge was required because of evidence supporting a finding of criminal

negligence rather than malicious conduct.24 Recognizing this, the State argues that




      22
           300 Ga. 14 (793 SE2d 81) (2016).
      23
         (Punctuation omitted.) Id. at 18 (1) (c), quoting Banta v. State, 282 Ga. 392,
397 (651 SE2d 21) (2007). See also Stepp-McCommons v. State, __ Ga. __ (2) (c)
(845 SE2d 643) (2020) (“[L]ike the lesser included offense of involuntary
manslaughter, “[r]eckless conduct is an act of criminal negligence, rather than an
intentional act, that causes bodily harm or endangers the bodily safety of another.’”)
(punctuation omitted); Brown v. State, __Ga. App. __, ___ (4) (c) (Case No.
A20A1358, decided Sept. 1, 2020), quoting Shah, 300 Ga. at 19 (2). .
      24
         See Shah, 300 Ga. at 21-22 (2) (a), (b) (discussing defense theory of accident
or negligence rather than intentionally or maliciously harming the child). We note that
the cruelty to children charge in Shah was first degree, i.e. willful. See id. at 19 (2).
Both first-degree and second-degree cruelty to children are felonies. See OCGA § 16-
5-70 (e) (1), (2).

                                           11
Shah should be overruled, but this Court lacks authority to do so.25 Accordingly, in

light of the evidence in this case as well as the precedent in Shah and sound reasoning

in Castro-Moran, we conclude that the trial court erred by not instructing the jury on

the lesser-included charge of involuntary manslaughter based on reckless conduct.

Further, this error was not harmless because “[i]f a properly instructed jury concluded

that [Landell] committed the misdemeanor of reckless conduct instead of the charged

felony of cruelty to children based on deprivation [of food or medical care], the jury

could not rationally conclude that [Landell] was guilty of felony murder predicated

on the same alleged cruelty to children felony.”26




      25
         See Ga. Const. of 1983, Art. VI, Sec VI, Par. VI (“The decisions of the
Supreme Court [of Georgia] shall bind all other courts as precedents.”); Moore v.
State, 327 Ga. App. 766, 767 (761 SE2d 158) (2014) (The Court of Appeals is
“constitutionally bound by the decisions of the Supreme Court of Georgia and [has]
no power to overrule or modify them.”) (punctuation omitted).
      26
         Shah, 300 Ga. at 23 (2) (b). Landell’s conviction resulted from his lack of
feeding (Counts 5 and 6), and a second set of counts (Counts 7 and 8) based on lack
of medical care was merged. The reversal of Landell’s conviction based on Counts
5 and 6 causes Counts 7 and 8 to “unmerge,” but Counts 7 and 8 are based on the
same conduct addressed herein and result in the same error. See Harris v. State, 286
Ga. 245, 253 (8) (686 SE2d 777) (2009) (holding that the defendant’s conviction on
one charge “unmerged” from a conviction that was reversed on appeal). We need not
independently address Counts 7 and 8.

                                          12
       Although Landell’s conviction is reversed based on the instructional error, the

evidence was constitutionally sufficient to support the guilty verdict, so the State may

elect to retry him.27

       Judgment reversed. McFadden, C. J., concurs. Hodges, J., dissents.




       27
       See Shah, 300 Ga. at 18-19 (1) (c), citing State v. Caffee, 291 Ga. 31, 34 (728
SE2d 171) (2012).

                                          13
 A20A0874. LANDELL v. THE STATE.                                            DO-031C



       HODGES, Judge, dissenting.

       In my view, under the specific and unique circumstances of this case, the

record can only support the singular conclusion that Landell made a conscious,

intentional, and purposeful decision to forego medical care for his ailing infant

daughter. In other words, Landell engaged in an “act or failure to act which

demonstrates a willful, wanton, or reckless disregard for the safety of others who

might reasonably be expected to be injured thereby,” OCGA § 16-2-1 (b), rather than

mere disregard of “a substantial and unjustifiable risk that his . . . act or omission will

cause harm. . . .” OCGA § 16-5-60 (b). I therefore conclude that the trial court
correctly denied Landell’s request for jury instructions on involuntary manslaughter

and reckless conduct. Accordingly, I respectfully dissent.




                                         2